     Case 2:17-cr-00230-JTM-KWR Document 58 Filed 05/13/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL ACTION


VERSUS                                                 NO: 17-230


MICHAEL LEVERIDGE                                      SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Defendant Michael Leveridge’s Motion for
Compassionate Release (Doc. 47). For the following reasons, the Motion is
DENIED.


                              BACKGROUND
      Defendant Michael Leveridge has served 27 months of his 84-month
sentence for conspiracy to distribute and to possess with the intent to
distribute 500 grams or more of methamphetamine. He is currently housed at
FMC Fort Worth and is scheduled to be released on November 28, 2024.
Defendant moves this Court for compassionate release to home confinement in
light of the COVID-19 virus outbreak at his facility. He argues that in light of
his pre-existing health conditions, including asthma and HIV/AIDS, he is at

                                       1
     Case 2:17-cr-00230-JTM-KWR Document 58 Filed 05/13/21 Page 2 of 6




high risk for complications if he contracts COVID-19. The Government opposes
the requested relief.


                                  LEGAL STANDARD
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 1 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant’s behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant’s
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that— (i) extraordinary and compelling reasons warrant
      such a reduction; . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission[.]
The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended


      1   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
                                              2
      Case 2:17-cr-00230-JTM-KWR Document 58 Filed 05/13/21 Page 3 of 6




the statute to additionally allow prisoners to petition the Court.” 2 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 3 In recognizing this discrepancy,
      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 4
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:
      (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
      and advanced illness with an end of life trajectory). A specific
      prognosis of life expectancy (i.e., a probability of death within a
      specific time period) is not required. Examples include metastatic
      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
      organ disease, and advanced dementia.
      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,


      2  United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
2, 2020).
       3 Id.
       4 Id.

                                             3
     Case 2:17-cr-00230-JTM-KWR Document 58 Filed 05/13/21 Page 4 of 6




     (II) suffering from a serious functional or cognitive impairment, or
     (III) experiencing deteriorating physical or mental health because
     of the aging process,
     that substantially diminishes the ability of the defendant to
     provide self-care within the environment of a correctional facility
     and from which he or she is not expected to recover.
     (B) Age of the Defendant.--The defendant (i) is at least 65 years
     old; (ii) is experiencing a serious deterioration in physical or
     mental health because of the aging process; and (iii) has served at
     least 10 years or 75 percent of his or her term of imprisonment,
     whichever is less.
     (C) Family Circumstances.—
     (i) The death or incapacitation of the caregiver of the defendant’s
     minor child or minor children.
     (ii) The incapacitation of the defendant’s spouse or registered
     partner when the defendant would be the only available caregiver
     for the spouse or registered partner.
     (D) Other Reasons.--As determined by the Director of the Bureau
     of Prisons, there exists in the defendant’s case an extraordinary
     and compelling reason other than, or in combination with, the
     reasons described in subdivisions (A) through (C). 5


                            LAW AND ANALYSIS
     On July 2020, Defendant submitted a request for home confinement to
the warden of his facility based on his “underlying conditions,” including
“respiratory impairment associated with Asthma.” 6 His request was denied on



     5   U.S.S.G. 1B1.13.
     6   Doc. 54 at 11.
                                      4
      Case 2:17-cr-00230-JTM-KWR Document 58 Filed 05/13/21 Page 5 of 6




August 12, 2020. While Defendant contends that his request was sufficient to
exhaust the § 3582(c) requirements to bring a motion for compassionate release
before this Court, the Government disagrees, arguing that he failed to include
his HIV-positive condition in the request, instead relying only on his asthma.
Even assuming that Defendant’s request was sufficient to exhaust his
administrative remedies, however, his request fails on the merits.
       Defendant moves for compassionate release in response to the COVID-
19 pandemic. To succeed on a motion for compassionate release, Defendant
must show extraordinary and compelling reasons. Defendant contends that he
suffers from asthma and an immunocompromised condition resulting from
HIV/AIDS, making him more vulnerable to severe illness if COVID-19 is
contracted. Indeed, the Centers for Disease Control has indicated that persons
with asthma or an HIV infection are at an increased risk for serious illness
from COVID-19. 7
       However, Defendant’s medical records show that he received his second
Pfizer-BioNTech immunization from COVID-19 on January 7, 2021. 8
According to the Centers for Disease Control, the “Pfizer-BioNTech vaccine
was 95% effective at preventing laboratory-confirmed COVID-19 illness in
people without evidence of previous infection.” 9 In addition, Defendant later



       7  Centers for Disease Control, People with Certain Medical Conditions, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-con
ditions.html (last visited May 11, 2021).
        8 The Pfizer-BioNTech vaccine requires two shots, twenty-one days apart. Centers for

Disease Control, Pfizer-BioNTech COVID-19 Vaccine Overview and Safety, available at
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Pfizer-BioNTech.
html (last visited May 11, 2021).
        9 Id.

                                              5
      Case 2:17-cr-00230-JTM-KWR Document 58 Filed 05/13/21 Page 6 of 6




tested positive for COVID-19 on January 27, 2021 and did not suffer any severe
illness or adverse consequences from that infection. Accordingly, Defendant
has already contracted the virus about which he is concerned and, fortunately,
successfully recovered despite his preexisting conditions. Defendant does not
present any argument or evidence that he is at risk of reinfection or that a
second infection may not end as favorably. “In the Fifth Circuit and elsewhere,
courts have denied early release to inmates with a variety of medical conditions
who have been vaccinated for COVID-19.” 10 Defendant has not therefore shown
an extraordinary and compelling reason for release.


                                   CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                         New Orleans, Louisiana this 13th day of May, 2021.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




      10  United States v. Forman, No. 4:15-CR-129(6), 2021 WL 1536491, at *7 (E.D. Tex.
Apr. 16, 2021) (and cases cited therein).
                                             6
